Case 1:19-cv-03377 Document 1-11 Filed 04/16/19 Page 1 of 4




             EXHIBIT 11
4/8/2019                  Case 1:19-cv-03377Prof. Dershowitz, Tell
                                              Document         1-11Me How You Really
                                                                        Filed        Feel | Law.com
                                                                               04/16/19         Page 2 of 4


 Prof. Dershowitz, Tell Me How You
 Really Feel
 Harvard's legendary law professor chats with the Careerist about the recent sex allegations, his enemies and the
 "cesspool."
 By Vivia Chen | January 15, 2015 at 06:19 PM | Originally published on The American Lawyer




           (Alan Dershowitz)

           Alan Dershowitz, arguably the most famous—and maybe infamous—law professor in the
           land, wants to set the record straight. When he heard that I was writing about his
           relationship with billionaire Jeffrey Epstein and the related allegation that Dershowitz
           engaged in sex with a minor, he tracked me down to tell his side of the story.

           The backdrop: Dershowitz was part of a legal team that had negotiated a plea deal in
           2008 in which Epstein pleaded guilty to felony charges in Florida for soliciting prostitution
           from a minor. Epstein served 13 months in prison but was spared federal charges under
           the deal. Last December, lawyers Bradley Edwards and Paul Cassellfiled suit against
           the U.S. government, arguing that the plea deal violated the rights of Epstein’s alleged
           sex victims; the suit also alleges that Dershowitz had sex with one of the victims when
           she was under age. Dershowitz has denied all the allegations, and Edwards and Cassell
           have filed a defamation suit against Dershowitz for calling them liars.

           The following are excerpts from my two phone conversations with Dershowitz:

           From what I’ve read, your relationship with Epstein seemed chummy. You
           socialized with him and you and your family stayed at his various homes. Isn’t it a
           bad idea for a lawyer to be so close to a notorious client?

           Let me tell you how I met him. I was introduced to him by Lady de Rothschild as an
           academic colleague. He was friendly with Larry Summers . . . He was in the process of
           contributing $50 million to Harvard for evolutionary biology.

           So Epstein was friendly with all sorts of Harvard muckety-mucks.

https://www.law.com/almID/1202715316005/Prof-Dershowitz-Tell-Me-How-You-Really-Feel/?slreturn=20190308174659   1/3
4/8/2019                    Case 1:19-cv-03377Prof. Dershowitz, Tell
                                                Document         1-11Me How You Really
                                                                          Filed        Feel | Law.com
                                                                                 04/16/19         Page 3 of 4
           The fact that he was giving money didn’t hurt. We went to events that he was involved in
           but none of us suspected that he had another side until later. Jeffrey loved academics.
           My conversations with him were only about academic subjects. We never discussed
           females or our social life.

           Did your relationship change with Epstein when you took him on as a client?

           Virtually all my social contact with him was of an academic nature, and it was prior to the
           time he was indicted. My relationship with him was entirely professional. It is a total bum
           rap to say that I “cavorted” with him or was “chummy” with him. I teach my students
           never, never get too close to clients—and certainly don’t do anything improper with them.

           The suit says that Jane Doe No. 3 was forced to have sex with you, Prince Andrew
           and “many other powerful men,” including unnamed politicians, foreign presidents
           and world leaders. Why were you and the Prince singled out by name?

           They want to void the plea agreement and needed to find a lawyer who knew Epstein
           before [the indictment], and had been on his island, his home in New Mexico, Palm
           Beach. I fit the bill. It was lawyer profiling.

           And the Prince?

           They claimed that Prince Andrew was using his influence to get Epstein a better deal with
           the government. What’s more laughable than suggesting that the U.S. Attorney would
           listen to the Prince to go easy on Epstein!

           Why bother responding if you think the allegations are so outrageous? Why not
           just let the facts come out during the legal process?

           I have to respond to everything. That’s the way I am. Imagine having an unblemished
           personal life then reading graffiti scrawled on the bathroom door that gets picked up in
           every paper based on the assertions of a woman who’s a serial liar.

           Brad Edwards, one of the lawyers bringing this suit, has a history of legal
           entanglement with Epstein, as does his former partner Scott Rothstein, who’s now
           in prison for his role in a Ponzi scheme. But the other lawyer in this case, Paul
           Cassell, is a former federal judge and a law professor. Why is he getting involved?

           Everyone is shocked that he would be part of this. I think he’s always hated me because
           I’m his opposite. I’m the conventional liberal he hates: I’m against the death penalty, I’m
           pro abortion rights, pro gun control.

           Seems risky to bring a lawsuit for just ideological differences.

           No one can understand Cassell’s motive. Either he will be disbarred or I will be. And if I
           knowingly had sex with a sex slave then I would deserve disbarment.

           What about the reaction? Do you feel you’ve been treated fairly by the press and
           the public?

           I’ve been treated particularly harshly by lawyers and law professors. They are so quick to
           say that I might be guilty. They’re getting too much pleasure out of this. There’s a dose of
           schadenfreude.

           Why do you think people like getting you upset?

           I’m controversial and more famous than they are. There’s a lot of jealousy.
https://www.law.com/almID/1202715316005/Prof-Dershowitz-Tell-Me-How-You-Really-Feel/?slreturn=20190308174659    2/3
4/8/2019                     Case 1:19-cv-03377Prof. Dershowitz, Tell
                                                 Document         1-11Me How You Really
                                                                           Filed        Feel | Law.com
                                                                                  04/16/19         Page 4 of 4
           I gather you’re talking about legal academia.

           Yes, it’s a cesspool of jealousy. People in it lack courage.

           But you’re no stranger to harsh criticism. People weren’t exactly nominating you
           for a justice award for getting O.J. Simpson and Claus von Bulow off the hook.

           Some of the criticisms against me have been just. I’m a tough lawyer. But charging me
           with one of the most heinous crimes is on a different level. I’ve never been attacked like
           this. I don’t know any lawyer or professor who’s had these accusations waged against
           them. It’s worse than what Clarence Darrow had to face.

           You retired from Harvard Law School a year ago. Did you expect so much
           excitement at this stage of your career?

           This is an absolute shock. I’m living my little life here [in Florida, New York and Martha's
           Vineyard]. I lead a boring life. I’ve been married to the same woman for 28 years. She
           goes with me everywhere. People know that I won’t argue a case or give a speech
           unless my wife travels with me. This is not the profile of someone who screws around.

           You take all this very, very personally, don’t you?

           Wouldn’t you? I’ve got two grandchildren in college and they are reading this about me.
           This is the fight of my life.

           Note: We have been in contact with Edwards and Cassell and hope to get their sides of
           the story soon.




https://www.law.com/almID/1202715316005/Prof-Dershowitz-Tell-Me-How-You-Really-Feel/?slreturn=20190308174659     3/3
